                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

TERRY TUCKER CARR,                          §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §     Civil Action No. 4:19-cv-00863-O-BP
                                            §
WALMART CORPORATE OFFICE,                   §
                                            §
       Defendant.                           §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       Accordingly, Plaintiff Terry Carr’s complaint is DISMISSED without prejudice.

       SO ORDERED on this 19th day of March, 2020.


                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE
